                      Case 2:21-mj-00067-kjd Document 11 Filed 07/08/21 Page 1 of 1

                                                                                                                  O.S. BISTft}ET COUfiT
AO   9l   (Rev



                                          UNrrpo Srarns Dtsrrucr CoURT
                                                                   for the                                      lml   ..Rfi.   -E   fil{ 9! hA
                                                            District of Vermont                                            CLEftfi

                    United States of America
                                     V.
                                                                                                                  sv.*ru{-
                                                                                                                      BEPI,TJY CLERI{
                                                                             Case No.
                        SCOTT REMICK

                                                                                             2"7,1- l4T b1 -l
                           Defendant(s)


                                                    CRIMTNAL COMPLAINT
             I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s)         of                July 7,2021                in the county   of             Addison                 in the
                         District of             Vermont          , the defendant(s) violated:

                 Code Section                                                   affense Description
18   usc 2252(a)$)(B)                              knowingly possessed visual depictions that were produced using materials
                                                   that had been shipped or transported by any means and facility of interstate
                                                   and foreign commerce, including by computer, and the production of such
                                                   visual depictions involved the use of a minor engaging in sexually explicit
                                                   conduct and such visual depiction is of such conduct




             This criminal complaint is based on these facts:

See Attached Affidavit




             d   Continued on the attached sheet.




                                                                                      Michael McCullagh, HSI Special Agent
                                                                                                  Printed name and title

Swom to before me and signed in my presence.


Date:               07t08t2021



City and state:                           Burlington, Vermont                       Hon. Kevin J. Doyle, U.S. Magistrate Judge
                                                                                                  Printed name and title
